            NOTICE TO CLASS MEMBERS
       OF PROPOSED SETTLEMENT JUDGMENT                                   Under the terms of the proposed Judgment, CoreCivic has
     FROM THE UNITED STATES DISTRICT COURT                               established and implemented protocol to provide access to blood
      FOR THE MIDDLE DISTRICT OF TENNESSEE                               sugar checks and insulin administration in coordination with
                                                                         regular mealtimes. CoreCivic will continue with such protocol
    ATTENTION ALL INMATES PLACED AT THE                                  unless it determines that a different protocol is appropriate.
   TROUSDALE TURNER CORRECTIONAL CENTER
                                                                         Additionally, CoreCivic will add language to its written policies
This notice sets forth the basic terms of the proposed settlement        and training materials at Trousdale to ensure insulin-dependent
reached in the class action lawsuit Dodson, et al. v. CoreCivic,         inmates’ access to blood sugar checks and insulin administration
Inc., et al., Case No. 3:17-CV-48, which is set forth in the             in coordination with regular mealtimes. CoreCivic will remain
attached proposed Judgment (hereinafter “Judgment”), and                 subject to the terms of the proposed Judgment for two years after
advises class members of their procedural rights relating to the         the proposed Judgment is approved by the Court.
proposed Judgment. The settlement class in this lawsuit has been
defined as the following:                                                Attorneys’ fees and expenses for the plaintiffs’ attorneys are
                                                                         subject to approval by the Court and will be paid by CoreCivic.
         All inmates with Type I and insulin-dependent                   CoreCivic has agreed to pay, at most, $99,950.00 in full
         Type II diabetes who are or may become                          satisfaction of any and all claims that counsel for the plaintiffs
         housed at the Trousdale Turner Correctional                     could have sought for an award of attorney’s fees and expenses in
         Center (hereinafter “Trousdale”) and who                        this matter under any theory of recovery.
         require access to blood sugar checks and
         insulin administration in coordination with                             THIS IS NOT A DAMAGES CLASS ACTION
         regular mealtimes.
                                                                         This action was settled only for injunctive relief. The proposed
         DESCRIPTION OF THE CLASS ACTION                                 Judgment contains a release of claims by the class members
                                                                         relating to any and all claims for injunctive relief regarding access
The plaintiffs filed this civil rights class action lawsuit in January   to blood sugar checks and insulin administration in coordination
2017 seeking declaratory and injunctive relief and alleging that         with regular mealtimes that were asserted or that could have been
the defendants have deprived, and continue to deprive, inmates           asserted against CoreCivic and a stipulated dismissal of
with insulin-dependent diabetes of access to basic diabetes care at      Defendants Tennessee Department of Correction and
Trousdale.     The plaintiffs previously were incarcerated at            Commissioner Tony Parker.
Trousdale. The plaintiffs sought class certification, an award of
attorneys’ fees and expenses, and declaratory and injunctive                      HOW TO OBTAIN FURTHER INFORMATION
relief, which included a request that insulin-dependent inmates be
provided with access to blood sugar checks and insulin                   This Notice only contains a summary of the proposed Judgment.
administration in coordination with regular mealtimes. The               The terms are set forth in greater detail in the proposed Judgment,
defendants have denied these allegations. The parties participated       which is attached and is available for review in the Trousdale
in extended negotiations. The proposed Judgment is the result of         library.
those negotiations and represents the understanding of the parties
about CoreCivic’s protocol for providing insulin-dependent                      FINAL APPROVAL HEARING AND OBJECTION
inmates with access to blood sugar checks and insulin                                        PROCEDURE
administration in coordination with regular mealtimes, as well as
adding corresponding language to CoreCivic’s written policies            The hearing for the final approval of the proposed Judgment has
and training materials.                                                  been scheduled for __________, 2019, at __________ before
                                                                         ____________________, United States District Court for the
     DESCRIPTION OF THE PROPOSED JUDGMENT                                Middle District of Tennessee, 801 Broadway, Room 800,
                                                                         Nashville, Tennessee 37203.
The proposed Judgment requires that insulin-dependent inmates
will be provided with access to blood sugar checks and insulin           Class members who wish to object to the proposed Judgment
administration in coordination with regular mealtimes. Most of           should file written objections with the Court stating their name,
the terms of the proposed Judgment are described below.                  inmate number, and address and indicating the basis for their
Because the proposed Judgment contains many detailed                     objection to the proposed Judgment no later than fourteen days
provisions and is several pages in length, not all of the provisions     before the hearing for the final approval of the proposed
can be described in this Notice. Therefore, the proposed                 Judgment, by mailing objections to the Clerk of Court at the
Judgment is attached to this Notice. If the proposed Judgment is         Court’s address in the previous paragraph.
not attached to this Notice, copies of the proposed Judgment are
being placed in the library at Trousdale to permit class members               ISSUED AT THE DIRECTION OF THE COURT
to read the document in its entirety.

The description of the proposed Judgment that follows is for the
purpose of informing class members about the contents of the
proposed Judgment. However, the language of the proposed
Judgment, rather than the language of this Notice, will be binding
                                                                EXHIBIT
on the parties. In light of this, interested class members should          B
read the entire proposed Judgment.
            Case 3:17-cv-00048 Document 166-2 Filed 05/16/19 Page 1 of 2 PageID #: 2648
                UNITED STATES DISTRICT COURT                           3. CoreCivic shall continue with the protocol set forth in
                MIDDLE DISTRICT OF TENNESSEE                         paragraph 2 above at the Trousdale Turner Correctional Center
                     NASHVILLE DIVISION                              unless CoreCivic determines that a different protocol is
                                                                     appropriate to provide insulin-dependent inmates blood sugar
DOUGLAS DODSON and             )                                     checks and insulin administration in coordination with regular
JASPER VICK,                   )                                     mealtimes.
                               )
  Plaintiffs,                  )                                       4. CoreCivic shall add the following language to its written
                               )                                     policies at the Trousdale Turner Correctional Center: “Type I and
  v.                           )   No. 3:17-CV-48                    insulin-dependent Type II diabetic inmates shall have access to
                               )   District Judge Eli Richardson     blood sugar checks and insulin administration in coordination
CORECIVIC, INC.,               )   Magistrate Judge Jeffrey S.       with regular mealtimes.”
THE TENNESSEE                  )   Frensley
DEPARTMENT OF                  )   Jury Demand                          5. CoreCivic shall add the following language to its training
CORRECTION, and                )                                     materials at the Trousdale Turner Correctional Center: “Type I
COMMISSIONER TONY              )                                     and insulin-dependent Type II diabetic inmates shall have access
PARKER,                        )                                     to blood sugar checks and insulin administration in coordination
                               )                                     with regular mealtimes. The importance to inmate heath of
  Defendants.                  )                                     compliance with this policy will be explained during training,
                                                                     including the serious health consequences that can result from
                                                                     failure to have access to insulin in coordination with regular
                           JUDGMENT                                  mealtimes.”

                                                                       6. This Judgment shall remain effective for two (2) years from
   Pursuant to Federal Rules of Civil Procedure 54 and 58, and       the date of entry.
pursuant to the agreement of the parties as evidenced by the
signature of their counsel below, JUDGMENT is hereby entered           7. Within thirty (30) days of the entry of this Judgment,
against Defendant CoreCivic, Inc. (“CoreCivic”) in favor of          CoreCivic shall pay to counsel for Plaintiffs the total sum of
Plaintiffs Douglas Dodson and Jasper Vick as representatives of      $99,950.00, in full satisfaction of any and all claims that counsel
the class that the Court certified – “All inmates with Type I and    for Plaintiffs could have sought for an award of attorneys’ fees
insulin-dependent Type II diabetes who are or may become             and expenses in this matter under any theory of recovery,
housed at [the] Trousdale Turner Correctional [Center] and who       including but not limited to any such claims pursuant to 42 U.S.C.
require access to blood sugar checks and insulin administration in   § 1988(b).
coordination with regular mealtimes” (Docket Entry 142) – as
follows:                                                                8. This Judgment is in full satisfaction of any and all claims for
                                                                     injunctive relief regarding access to blood sugar checks and
  1. CoreCivic shall continue to provide Type I and insulin-         insulin administration in coordination with regular mealtimes that
dependent Type II diabetic inmates at the Trousdale Turner           were asserted or that could have been asserted against CoreCivic
Correctional Center (collectively, “insulin-dependent inmates”)      by Plaintiffs in this action. Except for the terms of this Judgment,
access to blood sugar checks and insulin administration in           any and all claims for injunctive relief regarding access to blood
coordination with regular mealtimes.                                 sugar checks and insulin administration in coordination with
                                                                     regular mealtimes that Plaintiffs asserted or could have asserted
  2. CoreCivic serves three meals a day at the Trousdale Turner      against CoreCivic, its past, present, and future agents, assigns,
Correctional Center. Presently, CoreCivic calls insulin-dependent    attorneys, directors, employees, independent contractors, insurers,
inmates out of their housing units approximately thirty minutes      officers, partners, predecessors, related professional associations
before each meal. The insulin-dependent inmates only respond to      or corporations, representatives, servants, successors in interest,
the calls that are made before the meals for which they are          and all other corporations, firms, or persons with whom any of the
scheduled to receive blood sugar checks and insulin                  former have been, are now, or may hereinafter be affiliated shall
administration. These insulin-dependent inmates are released to      be and are hereby released and forever barred.
go to the gymnasium, where medical providers are stationed to
provide them blood sugar checks and insulin administration.            9. All claims in this matter against Defendants The Tennessee
After the blood sugar checks and insulin administration, the         Department of Corrections and Commissioner Tony Parker will
insulin-dependent inmates are provided their meals in the            be dismissed with prejudice by separate Order.
gymnasium. This allows the insulin-dependent inmates to receive
blood sugar checks and insulin administration in coordination
with regular mealtimes. Upon completion of their meals, the
insulin-dependent inmates return to their housing units. During
periods of restricted movement and for those insulin-dependent
inmates who are located in restrictive housing, medical providers                 ___________________________________________
go to the housing units of those inmates to provide blood sugar                                       JUDGE ELI RICHARDSON
checks and insulin administration in advance of regular
mealtimes. If an insulin-dependent inmate refuses a blood sugar
check or insulin administration, medical providers attempt to
obtain a signature from that insulin-dependent inmate that
documents the refusal of medical treatment.
           Case 3:17-cv-00048 Document 166-2 Filed 05/16/19 Page 2 of 2 PageID #: 2649
